EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims directed to inventions non-elected without traverse.  Accordingly, claims 1-14 and 24-32 been cancelled.

IN THE CLAIMS:
Please delete claims 1-14 and 24-32.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method of producing a chimaeric AHSV VLP in a plant cell as claimed was found free of the prior art; see instant claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The objection to the specification, and rejections under 112(a) and 103 have been properly addressed and are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648